Title: Catullus No. I, [15 September 1792]
From: “Catullus”,Hamilton, Alexander
To: 



[Philadelphia, September 15, 1792]
To Aristides
Though there would be no great hazard of mistake, in inferring the Writer of the Paper under the signature of Aristides, from “the appropriate and prominent features” which characterise the stile of that paper; yet I forbear to imitate the example which has been set with too little decorum, by naming or describing the supposed author. The similitude of stile or any other circumstance, merely probable, is too slight a foundation for so improper a procedure.
Peculiar circumstances, which it is not necessary to explain, uniting with the conjecture which is indulged, respecting the real Aristides, lead to a change of the original party to the charges. The discussion will be taken up and pursued by one, who is willing to be responsible for the allegations he shall make, and who consequently will not refuse to be known, on proper terms, to the Officer concerned. It is however not meant to invite inquiry on that head. It is most adviseable, that none should be made. For any public purpose, none will be requisite. For any personal one, none will be proper. What shall be said will merely apply to public conduct, and will be supported by proof and argument.
Why then (it may be asked) the intimation of a willingness to be known, if required? The answer is—Merely to put an end to the epithets “cowardly assassin” “striking in the dark” and other tropes and figures of a similar nature. Some rhetoric may be spoiled, but the elucidation of truth will be promoted.

It occurs at once, to an observant reader, that Aristides passes over in total silence, the leading article of charge brought by the “American” against Mr. Jefferson—namely that he is the Institutor and Patron of a certain Gazette, published in this City, the object and tendency of which are to vilify and depreciate the government of the United States—to misrepresent and traduce the administration of it, except in the single department, of which that Gentleman is the head; implicating in the most virulent censure the majorities of both houses of Congress, the heads both of the Treasury and War departments; and sparing not even the Chief Magistrate himself; that in the support of this paper, thus hostile to the government, in the administration of which he holds so important a trust, he has not scrupled to apply the money of that very government; departing by this conduct from the rules of official propriety and obligation, and from the duty of a discreet and patriotic citizen.
This is the leading and main charge which has been brought by the American against Mr. Jefferson, which he supports in several ways—
1st By direct proof of an official connection between the Secretary of State and the Editor of the National Gazette, coeval with, or rather antecedent to the first establishment of that paper.
2 By the suggestion of his being opposed to the present Government of the UStates, while it was under the consideration of the People.
3 By the suggestion of his being opposed to the principal measures, which have been adopted in the course of its administration, particularly those relating to the Finances.

The object of the above recapitulation is to shew the true original state of the question; in order that it may be seen how intirely Aristides, in his defence, loses sight of the principal point—and contents himself with an indirect endeavour to involve it in uncertainty, by disputing or denying some positions, which form only the collateral evidence.
It will now remain to see how the charges of the American have been and can be supported.
As to the connection between the Secretary of State and the Editor of the National Gazette, neither of the following facts can or will be disputed—If any of them should be denied it will be proved beyond the possibility of doubt—
1   That the Editor of the National Gazette is a Clerk in the department of State for foreign languages, and as such receives a salary of [two hundred and fifty] Dollars a year.
2   That he became so antecedent to the establishment of his Gazette; having actually received his salary from the 17th of August 1791 and not having published the first number of his paper till the [31st of October] following.
3   That at the time he became so, there was another character, a Clerk in the same department, who understood the French language; and that the Editor of the National Gazette is a translator of that language only.
4   That the appointment was not made under any special provision, marking out a particular clerkship of the kind, its duties or its emoluments; but under a general authority to appoint Clerks, and allow them salaries, not exceeding the average of 500 Dollars to each.
5   That the Editor of the National Gazette immediately preceding the establishment of that paper was the Superintendent or Conductor of a paper belonging to Childs and Swaine, printed at New York.
These are the facts: The conclusion is irresistible. The secret intentions of men being in the repositories of their own breasts, it rarely happens and is therefore not to be expected, that direct and positive proof of them could be adduced. Presumptive facts and circumstances must afford the evidence; and when these are sufficiently strong, they ought to decide.
We find the head of a department taking the Editor of a Gazette into his employment, as a Clerk, with a stated salary—not for any special purpose, which could not have been accomplished otherwise; for he had, at the time, in his department, a Clerk who was capable of performing the very service required, and could without difficulty have procured others similarly qualified; nor from any particular necessity, arising from a too limited allowance, or any other cause; for he had it in his power to allow an adequate compensation to a character, who might have been regularly attached to the Department. The very existence of such a connection, then, is alone a sufficient foundation for believing, that the design of the arrangement was to secure an influence over the paper, the Editor of which was so employed. But the circumstances which attend it explain the nature of it beyond a doubt. That which has been just mentioned, namely there having been previously a clerk in the department qualified to render the service, is a weighty one. The coming of a new Printer, from another state to institute a new paper—his having been appointed a clerk in the department prior to his removal to this City—his having been compensated before he was even present, to satisfy the appearance of rendering service—these circumstances give a point and energy to the language of the transaction which render it unequivocal. There perhaps never was a more flimsey covering for the pensioning of a Printer. Some ostensible ground for giving him the public money was necessary to be contrived. The Clerkship of foreign languages was deemed a plausible pretext. But No man acquainted with human nature, or with the ordinary expedients of political intrigue, can be deceived by it.
The medium of negotiation between the Secretary of State and Mr. Freneau, in order to the institution of his Paper, is known. Documents are possessed, which ascertain the person. But they are at present witheld, from considerations of a particular nature. These are the more readily yielded to; because the facts, which have been stated, render it unnecessary to exhibit them.
Those facts prove to the satisfaction of every impartial mind, that Mr. Jefferson is the Institutor and Patron of the National Gazette.
As to the complexion and tendency of that Gazette, a reference to itself is sufficient. No man, who loves the Government or is a friend to the public tranquillity, but must reprobate it as an incendiary and pernicious publication, and condemn the auspices under which it is supported.
In another paper, the charges which have occasioned so much umbrage to Aristides, will be more correctly stated and enforced. The precise terms of the advice, which was given by Mr. Jefferson to Congress respecting the transfer of the French debt, to a company of Hollanders will be recited.
This characteristic trait, in the political principles of that Gentleman, will be submitted to the honest feeling not only of the great body of the yeomanry, to whom such affected appeals are so often made, but of honest men of whatsoever class or condition.
